DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant’s election without traverse of Group I, claims 1, 3-4, 7-9, 17 and 25-30, in the reply filed on 3 June 2022 is acknowledged. 

3. Applicant's election with traverse of the species election for a species of rearrangement signature in the reply filed on 3 June 2022 is acknowledged. The traversal is on the ground(s) that the Markush group is sufficiently few in number and the species are so closely related that the search would not pose a serious burden (pg. 1, paras. 3-4 of Applicant’s Remarks).  The arguments with traverse are found to be persuasive and the election of species requirement is hereby withdrawn.

Claim Status
4. Claims 2, 5-6, 10-16, 21-22, and 24 are cancelled.
Claims 1, 3-4, 7-9, 17-20, 23 and 25-30 are currently pending.
Claims 18-20 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 June 2022.
Claims 1, 3-4, 7-9, 17 and 25-30 are under examination herein.
Claims 1, 3-4, 7-9, 17 and 25-30 are rejected.
Claims 8 and 25 are objected to.

Priority
5. The instant application claims the benefit of priority to foreign application 1607629.1 filed in Great Britain on 1 May 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claim to the benefit of priority is acknowledged. As such, the effective filing date of claims 1, 3-4, 7-9, 17 and 25-30 is 1 May 2016.

Information Disclosure Statement
6. The Information Disclosure Statements filed on 15 February 2019, 3 August 2020, 18 June 2021 and 16 December 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. A signed copy of the list of references cited from each IDS is included with this Office Action.

7. The listing of references in the specification is not considered to be a part of the above IDSs as it is not a proper IDS. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. See pages 31-34 of the specification in the instant application.

Drawings
8. The drawings are objected to because Figures 1-2, 4, and 6 are not in compliance with 37 CFR 1.84(u)(1). Partial views executed on one or more pages must be identified by the same number followed by a capital letter and should not have “Fig. 1 (Continued)” listed to identify the different views. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
9. Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contain language that can be implied, “The present invention relates to”.  Correction is required.  See MPEP § 608.01(b).
Specification
10. The disclosure is objected to because of the following informalities:
It contains an embedded hyperlink and/or other form of browser-executable code at pg. 16, lines 23, 25 and 28; pg. 18, line 24; pg. 21, line 15; pg. 26, line 26; pg. 27, line 4; pg. 28, lines 22 and 25; and pg. 29, line 15. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The brief description of the drawings does not include a brief description of the different views of each of Figs. 1-2, 4 and 6 as required by 37 CFR 1.74. See MPEP § 608.01(f).
Appropriate correction is required.

Claim Objections
11. Claim 8 objected to because of the following informalities: “residual germline mutations; copy number polymorphisms; and known sequencing artefacts;” in lines 3-4 should be “residual germline mutations, copy number polymorphisms, and known sequencing artefacts” because commas are used to separate list items and not semicolons.  Appropriate correction is required.

Claim Interpretation
12. Claim 4 recites “a patient determined to have one or more of rearrangement signatures 1, 3 and/or 5, wherein rearrangement signatures 1, 3 and 5 are defined in Table 1 and a DNA sample is considered to show the presence of a rearrangement signature if the number or proportion of rearrangements in its rearrangement catalogue which are determined to be associated with one or more of said rearrangement signatures each or in combination exceeds a predetermined threshold” in the preamble of the claim. It is noted that this limitation equates to product-by-process limitation that defines the process which was previously used to identify the product (i.e. the patient) outside the metes and bounds of the claimed invention. Therefore, the identity of the patient is not defined by the characteristics of the patient themselves and not just the process by which it was identified. Therefore, a patient identified by a different method that has the same characteristics as a patient identified by the cited process would be considered to be equivalent patients because their characteristics are the same and prior art applying the same method steps to the equivalent patient identified by a different method would anticipate the claim (see MPEP 2113). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


13. Claims 1, 3-4, 7-9, 17 and 25-30 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claims 1 and 4, and those claims dependent therefrom, recite “wherein rearrangement signatures 1, 3 and 5 are defined in Table 1”. Claim 1, and those claims dependent therefrom, also recite “wherein the rearrangement signatures are defined in Table 1”. MPEP 2173.05(s) sets forth that incorporation by reference to a table is only permitted in exception circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim”. There is no indication that the invention cannot be defined in words nor that it is more concise to incorporate by reference rather than duplicating the table into the claim. Therefore, the incorporation by reference of Table 1 in the claim is improper. 
Claim 1 recites “determining the presence or absence of one or more of rearrangement signatures 1, 3 and/or 5 in a DNA sample obtained from said patient, wherein rearrangement signatures 1, 3 and 5 are defined in Table 1 and a DNA sample is considered to show the presence of a rearrangement signature if the number or proportion of rearrangements in its rearrangement catalogue which are determined to be associated with one or more of said rearrangement signatures each or in combination exceeds a predetermined threshold … identifying the presence or absence of one or more of rearrangement signatures 1, 3 and/or 5 in a DNA sample obtained from said patient, wherein rearrangement signatures 1, 3 and 5 are defined in Table 1 and a DNA sample is considered to show the presence of a rearrangement signature if the number or proportion of rearrangements in its rearrangement catalogue which are determined to be associated with one or more of said rearrangement signatures each or in combination exceeds a predetermined threshold … or determining the presence of any one of rearrangement signatures 1 to 6 in a DNA sample obtained from a patient, wherein the rearrangement signatures are defined in Table 1 and a DNA sample is considered to show the presence of a particular rearrangement signature if the number or proportion of rearrangements in its rearrangement catalogue which are determined to be associated with that particular rearrangement signature exceeds a predetermined threshold”. The scope of these limitations is unclear because it is unclear what scope of methods for determining a presence or absence of one or more rearrangement signatures is encompassed by the claim. Table 1 in the instant specification merely defines the type, class, size and probability of various rearrangements for each of six signatures. The instant specification at pg. 20, line 18 to pg. 26, line 5 of the instant specification gives a particular exemplary embodiment of how the information from this table can be used in order to determine a number of rearrangements associated with a particular sample in an individual sample using non-negative matrix factorization and cosine similarity calculations that is then compared to a predetermined threshold. However, Although the claims are interpreted in light of the specification, limitations from the specification are not imported into the claims absent a clearly limiting definition in the specification (see MPEP 2145.VI). Under the broadest reasonable interpretation of the term “determining the presence or absence of one or more rearrangement signatures” in view of the prior art, there are numerous, disparate analysis methods for classifying genomic variant signatures that would yield vastly different results depending on the chosen method of classification and parameters chosen for the particular classifier, such as various different types of machine learning (e.g. regression analysis, neural networks, support vector machines, clustering , random forest), probability distribution analysis, statistical tests, etc. MPEP 2173.04 sets forth that if the scope of the species included in a genus is not clearly defined, than the claim is unclear. In the instant claim, it is unclear what scope of different possible methods of classification are included in metes and bounds of the claims and the instant specification does not provide an indication of what types of analysis are included in the metes and bounds of the limitations beyond providing an exemplary method. For examination purposes, it is interpreted that any method of determining the presence of a rearrangement that matches the characteristics of at a least a portion of the rearrangements that have a greater than zero probability to be in the signature is considered to read on determining the presence of the signature in a sample.
Claims 25-28 recite further limitations on the determining the presence or absence of a rearrangement signature in claim 4. As discussed in the Claim Interpretation section above, the limitation of determining the presence or absence of a rearrangement signature in claim 4 is interpreted to be a product-by-process limitation that is not performed within the metes and bounds of the claimed invention. It is unclear if the further limitations recited in claims 25-28 are intended to further limit the process by which the patient was previously determined to have a rearrangement signature that occurred outside the metes and bounds of the claimed invention or if claims 25-28 are now requiring that the steps of determining the presence of the rearrangement signature in the patient is performed within the metes and bounds of the claimed invention. For examination purposes, it is interpreted that claims 25-28 further limit the process by which the patient was previously determined to have a rearrangement signature that occurred outside the metes and bounds of the claimed invention.   
Claims 7, 8, 25 and 26, and those claims dependent therefrom, recite the limitation “known rearrangement signature(s)” in lines 5, 17-18, and 5, respectively. This limitation is unclear because the point of reference to define what rearrangement signatures are considered to be known is not defined. Specifically, it is unclear if the scope of the claim only requires that the rearrangement signatures are the rearrangement signatures in Table 1, any rearrangement signatures that is known to the user of the method, or any rearrangement signatures known in the prior art.
Claims 7 and 25, and those claims dependent therefrom, recite the limitation “the rearrangement mutational signatures” in lines 6-7. It is unclear if the rearrangement mutational signatures are intended to refer to the known rearrangement signatures recited earlier in the claim or the rearrangement signatures defined in Table 1.
Claim 8, and those claims dependent therefrom, recite the limitation “a) the method further comprises the step of, prior to said step of determining” in line 2. It is unclear if “said determining” refers to determining the presence or absence of one or more rearrangement signatures 1, 3 and 5 in step i) of claim 1 and claim 7, the determining the presence of any one f rearrangement signatures 1 to 6 in step iii) of claim 1, or both. For examination purposes, it is interpreted that this limitation refers to determining the presence or absence of one or more rearrangement signatures 1, 3 and 5 in step i) of claim 1 and claim 7.
Claims 8 and 26, and those claims dependent therefrom, recite the limitation “known sequencing artefacts” in line 4. This limitation is unclear because the point of reference to define what sequencing artefacts are considered to be known is not defined. Specifically, it is unclear if the scope of the claim only requires that the sequencing artefacts are known to the user of the method or that the sequencing artefacts are known in the prior art.
Claims 8 and 26, and those claims dependent therefrom, recite the limitation “the ith known mutational signature” in line 12. There is a lack of antecedent basis for this term as there is no previous recitation of a known mutational signature. For examination purposes, it is interpreted that this limitation is intended to refer to the known rearrangement signatures in claim 7. 
Claims 9 and 27, and those claims dependent therefrom, recite the limitation “known germline polymorphisms” in line 2. This limitation is unclear because the point of reference to define what germline polymorphisms are considered to be known is not defined. Specifically, it is unclear if the scope of the claim only requires that the germline polymorphisms are known to the user of the method or that the germline polymorphisms are known in the prior art.
The term “well-mapping reads” in claims 9 and 27 is a relative term which renders the claim indefinite. The term “well-mapping reads” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Neither the claims not the instant specification provide an indication of what mapping of reads would be considered “well-mapped”.
Claim 29 recites “the predetermined threshold of rearrangements” in line 1. It is unclear if this limitation refers to the predetermined threshold of rearrangements in step i), ii), or iii) of claim 1 or if it is intended to further limit the predetermined threshold of rearrangements in all of steps i), ii) and iii) of claim 1. 
Claim 29 recites “the rearrangement signature” in line 3. However, claim 1, from which claim 29 depends recites using one or more rearrangement signatures in steps i), ii) or iii). It is unclear if the limitation of claim 29 is intended to refer to all of the rearrangement signatures in claim 1 or just one of the rearrangement signatures recited in claim 1. For examination purposes, it is interpreted that the limitation refers to at least one of the rearrangement signatures in claim 1.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14. Claims 1, 3, 7-9, 17 and 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more judicial exceptions: 
Claim 1 recites i) predicting whether a patient with cancer is likely to respond to a PARP inhibitor or a platinum- based drug, the method comprising determining the presence or absence of one or more of rearrangement signatures 1, 3 and/or 5 in a DNA sample obtained from said patient, wherein rearrangement signatures 1, 3 and 5 are defined in Table 1 and a DNA sample is considered to show the presence of a rearrangement signature if the number or proportion of rearrangements in its rearrangement catalogue which are determined to be associated with one or more of said rearrangement signatures each or in combination exceeds a predetermined threshold, wherein if one of said rearrangement signatures is present in the sample, the patient is likely to respond to a PARP inhibitor or a platinum-based drug; ii) selecting a patient having cancer for treatment with a PARP inhibitor or a platinum-based drug, the method comprising identifying the presence or absence of one or more of rearrangement signatures 1, 3 and/or 5 in a DNA sample obtained from said patient, wherein rearrangement signatures 1, 3 and 5 are defined in Table 1 and a DNA sample is considered to show the presence of a rearrangement signature if the number or proportion of rearrangements in its rearrangement catalogue which are determined to be associated with one or more of said rearrangement signatures each or in combination exceeds a predetermined threshold, and selecting the patient for treatment with a PARP inhibitor or a platinum-based drug if one of said rearrangement signatures is present in the sample; or iii) determining the presence of any one of rearrangement signatures 1 to 6 in a DNA sample obtained from a patient, wherein the rearrangement signatures are defined in Table 1 and a DNA sample is considered to show the presence of a particular rearrangement signature if the number or proportion of rearrangements in its rearrangement catalogue which are determined to be associated with that particular rearrangement signature exceeds a predetermined threshold.
Claim 7 recites wherein the step of determining the presence or absence of a rearrangement signature in the sample includes the steps of: a)cataloguing the somatic mutations in said sample to produce a rearrangement catalogue for that sample which classifies identified rearrangement mutations in the sample into a plurality of categories; and b)determining the contributions of known rearrangement signatures to said rearrangement catalogue by computing the cosine similarity between the rearrangement mutations in said catalogue and the rearrangement mutational signatures.
Claim 8 recites a) the method further comprises the step of, prior to said step of determining, filtering the mutations in said catalogue to remove one or more of: residual germline mutations; copy number polymorphisms; and known sequencing artefacts; b) the classification of the rearrangement mutations comprises identifying mutations as being clustered or non-clustered; c) the classification of the rearrangement mutations comprises identifying mutations as one of: tandem duplications, deletions, inversions or translocations; d) the classification of the rearrangement mutations comprises grouping mutations identified as tandem duplications, deletions or inversions by size; and/or e) the method further comprises the step of determining the number of rearrangements                     
                        
                            
                                E
                            
                            
                                i
                            
                        
                    
                 in the rearrangement catalogue associated with the ith known mutational signature                     
                        
                            
                                
                                    
                                        S
                                    
                                    
                                        i
                                    
                                
                            
                            →
                        
                    
                , which is proportional to the cosine similarity (                    
                        
                            
                                C
                            
                            →
                        
                    
                ) between the cataloque of this sample                     
                        
                            
                                M
                            
                            →
                        
                    
                 and                     
                        
                            
                                
                                    
                                        S
                                    
                                    
                                        i
                                    
                                
                            
                            →
                        
                    
                :                     
                        
                            
                                
                                    
                                        C
                                    
                                    
                                        i
                                    
                                
                            
                            →
                        
                        =
                        
                            
                                
                                    
                                        
                                            
                                                S
                                            
                                            
                                                i
                                            
                                        
                                    
                                    →
                                
                                ∙
                                
                                    
                                        M
                                    
                                    →
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        S
                                                    
                                                    
                                                        i
                                                    
                                                
                                            
                                            →
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                M
                                            
                                            →
                                        
                                    
                                
                            
                        
                    
                 wherein:                     
                        
                            
                                E
                            
                            
                                i
                            
                        
                        =
                        
                            
                                
                                    
                                        
                                            
                                                C
                                            
                                            
                                                i
                                            
                                        
                                    
                                    →
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        i
                                                    
                                                
                                            
                                            →
                                        
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    36
                                
                            
                            
                                
                                    
                                        
                                            
                                                M
                                            
                                            →
                                        
                                    
                                    
                                        j
                                    
                                
                            
                        
                    
                 wherein                     
                        
                            
                                
                                    
                                        S
                                    
                                    
                                        i
                                    
                                
                            
                            →
                        
                    
                 and                     
                        
                            
                                M
                            
                            →
                        
                    
                 are equally-sized vectors with nonnegative components being, respectively, the known rearrangement signature and the rearrangement catalogue and q is the number of signatures in said plurality of known rearrangement signatures, and wherein                     
                        
                            
                                E
                            
                            
                                i
                            
                        
                    
                 are further constrained by the requirements that                     
                        0
                        ≤
                        
                            
                                E
                            
                            
                                i
                            
                        
                        ≤
                        
                            
                                
                                    
                                        
                                            
                                                S
                                            
                                            
                                                i
                                            
                                        
                                    
                                    →
                                
                            
                        
                        ,
                        i
                        =
                        1
                        …
                        q
                    
                , and                     
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    q
                                
                            
                            
                                
                                    
                                        E
                                    
                                    
                                        i
                                    
                                
                                =
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                S
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                    →
                                                
                                            
                                        
                                    
                                    
                                        1
                                    
                                
                            
                        
                    
                .
Claim 9 recites wherein: a) the filtering uses a list of known germline polymorphisms; b) the filtering uses BAM files of unmatched normal human tissue sequenced by the same process as the DNA sample and discards any somatic mutation which is present in at least two well-mapping reads in at least two of said BAM files; c) mutations are identified as being clustered if they have an average density of rearrangement breakpoints that is at least 10 times greater the whole genome average density of rearrangements for an individual patient's sample; and/or d) the step of determining the number of rearrangements further comprises the step of filtering the number of rearrangements determined to be assigned to each signature by reassigning one or more rearrangements from signatures that are less correlated with the catalogue to signatures that are more correlated with the catalogue.
Claim 17 recites wherein the step of filtering uses a greedy algorithm to iteratively find an alternative assignment of rearrangements to signatures that improves or does not change the cosine similarity between the catalogue                     
                        
                            
                                M
                            
                            →
                        
                    
                 and the reconstructed catalogue                     
                        
                            
                                
                                    
                                        M
                                    
                                    →
                                
                            
                            
                                '
                            
                        
                        =
                        S
                        ×
                        
                            
                                
                                    
                                        E
                                    
                                    →
                                
                            
                            
                                i
                                j
                            
                            
                                '
                            
                        
                    
                , wherein                     
                        
                            
                                
                                    
                                        E
                                    
                                    →
                                
                            
                            
                                i
                                j
                            
                            
                                '
                            
                        
                    
                 is the version of the vector                     
                        
                            
                                E
                            
                            →
                        
                    
                 obtained by moving the mutations from the signature i to signature j, wherein, in each iteration, the effects of all possible movements between signatures are estimated, and the filtering step terminates when all of these possible reassignments have a negative impact on the cosine similarity.
Claim 29 recites wherein the predetermined threshold of rearrangements comprises at least 5 rearrangements.
The limitations of claim 1 for determining/identifying the presence or absence of rearrangement signatures in a sample based on if the number or proportions of rearrangements exceeds a threshold, selecting or predicting the patient response to a PARP inhibitor or a platinum based drug, cataloguing of mutations identified in a sample to classify the rearrangement mutations into a plurality of categories by type of rearrangement, clustering and/or size, and filtering mutations based on the mutation being a germline polymorphism or present in normal tissue  is a comparison of two data points or mental decision based on evaluation of data that can be practically performed in the human mind. Therefore, these limitations fall under the “Mental process” grouping of abstract ideas. Furthermore, the limitations for computing cosine similarities to determine the number of contributions of known rearrangement signatures using particular equations and filtering using a greedy algorithm or based on a correlation requires carrying out mathematical calculations or a series of mathematical calculations. Therefore, these limitations fall under the “Mathematical concepts” groupings of abstract ideas. In addition, the claims recite a relationship between the presence of particular rearrangement mutation signatures in the patient and the patient’s repose to a PARP inhibitor or platinum-based drug that is similar to the concept of a natural relationship between a patient’s CYP2D6 metabolizer genotype and the risk that the patient will suffer QTc prolongation after administration of a medication called iloperidone that the courts identified as a law of nature in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018). As such, claims 1, 3, 7-9, 17 and 29-30 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition with an affirmative action. Rather, the instant claims recite additional elements that amount to mere data gathering activity or field of use limitations or administer a particular treatment in only some embodiments of the invention. Specifically, the claims recite the following additional elements:
Claim 3 recites administering a PARP inhibitor or platinum-based drug to the patient having one or more rearrangement signatures 1, 3 and/or 5.
Claim 29 recites the sample from the patient is a breast cancer sample, an ovarian cancer sample, a pancreatic cancer sample, or a gastric cancer sample and/or the rearrangement signature is detecting using whole exome sequencing.
Claim 30 recites whole-exome sequencing of a normal, non-tumor sample from the patient and/or wherein the sample is a biopsy from the subject.
While the limitation of claim 3 recites a particular treatment for those patients identified as having one or more of rearrangement signature 1, 3 and/or 5, the broadest reasonable interpretation of the claim does not require this step because the claim 1 encompasses determining the absence of these signatures in the sample or identifying the presence of signatures other than signatures 1, 3 and 5 in the sample. Therefore, administration of the treatment is a contingent limitation because the condition required for it to be performed (the presence of rearrangement signatures 1, 3, and/or 5) is not required to be met in the claim (see MPEP 2111.04.II). Therefore, this limitation does not meet the requirement for a particular treatment or prophylaxis limitation because the claim does not affirmatively recite an action that effects a particular treatment under the broadest reasonable interpretation of the claim (see MPEP 2106.04(d)(2)). The further limitations on the type of sample in claims 29 and 30 equate to field of use limitations because they merely limit the type of samples that the judicial exception may be applied to (see MPEP 2106.05(h)). The limitations on performing whole-exome sequence are utilized to gather data that are used by the recited judicial exception and therefore equates to mere data gathering activity. Therefore, the claims do not recite any additional elements that integrate the recited judicial exception into a practical application under the broadest reasonable interpretation of the claims. As such, claims 1, 3, 7-9, 17 and 29-30 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that are contingent limitations that are not required to be performed or well-understood, routine and conventional activities. The instant claims recite the following additional elements:
Claim 3 recites administering a PARP inhibitor or platinum-based drug to the patient having one or more rearrangement signatures 1, 3 and/or 5.
Claim 29 recites the sample from the patient is a breast cancer sample, an ovarian cancer sample, a pancreatic cancer sample, or a gastric cancer sample and/or the rearrangement signature is detecting using whole exome sequencing.
Claim 30 recites whole-exome sequencing of a normal, non-tumor sample from the patient and/or wherein the sample is a biopsy from the subject.
As discussed above, the limitation of claim 3 is a contingent limitation that is not required to be performed under the broadest reasonable interpretation of the claims. The limitations of claims 29 and 30 recite well-understood, routine and conventional activities, as evidenced by Bao et al. (Cancer Informatics 2014:13(s2), pgs. 67-82). Bao et al. discloses a review of current methods and applications of whole exome sequencing (abstract). Bao et al. discloses that high-throughput sequencing technologies, including whole exome sequencing, are widely applied in basic biological and biomedical research (pg. 67, col.1, para. 1 to pg. 68, col. 1, para. 4). Bao et al. further discloses that a major application of NGS technologies, of which whole exome sequencing is included, is identifying somatic mutations in paired tumor-normal samples as well as evaluating breast cancer samples and prostate cancer biopsy samples (pg. 72, col. 2, para. 6; pg. 78, col. 2, last para. to pg. 99, col. 1, para. 1). The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1, 3, 7-9, 17 and 29-30 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15. Claims 1, 3-4, 7-9, 17, and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2019/0115105 A1; earliest filing date 24 March 2016). The italicized text corresponds to the instant claim limitations.
With respect to claim 1, Liu et al. discloses a method to determine the extent of tandem duplications in certain cancer and a novel scoring metric to determine whether the cancers exhibit a tandem duplicator phenotype and their increased susceptibility to platinum based chemotherapeutic agents (abstract). Liu et al. discloses a method of selecting a cancer patient as a candidate for treatment by a platinum-based therapeutic agent by identifying a cancer patient as having a Tandem Duplicator Phenotype (TDP) score of greater than zero as predictive of increased responsiveness to treatment by a platinum-based therapeutic agent by obtaining a tumor sample from the patient, determining tandem duplications of the tumor sample and determining the score that is based on the total number of tandem duplications (paras. [0020]-[0029]; ii) selecting a patient having cancer for treatment with a PARP inhibitor or a platinum-based drug, the method comprising identifying the presence or absence of one or more of rearrangement signatures 1, 3 and/or 5 in a DNA sample obtained from said patient, wherein rearrangement signatures 1, 3 and 5 are defined in Table 1 and a DNA sample is considered to show the presence of a rearrangement signature if the number or proportion of rearrangements in its rearrangement catalogue which are determined to be associated with one or more of said rearrangement signatures each or in combination exceeds a predetermined threshold, and selecting the patient for treatment with a PARP inhibitor or a platinum-based drug if one of said rearrangement signatures is present in the sample). Liu et al. discloses that the median span size of the tandem duplications is no more than about 1Mb, or 1000 kb (para. [0082]). Therefore, the size of the tandem duplications utilized in this method matches the size of the non-clustered tandem duplications in the same size range in Signature 1 that are a high probability of being signature 1 and therefore meet the limitation of considered to show the presence of a rearrangement signature if the number or proportion of rearrangements in its rearrangement catalogue which are determined to be associated with one or more of said rearrangement signatures each or in combination exceeds a predetermined threshold under its broadest reasonable interpretation.
Regarding claim 3, Liu et al. discloses administering a therapeutically effective amount of a platinum-based therapeutic agent to the patient when the TDP score is greater than zero (para. [0030]; administering a PARP inhibitor or platinum-based drug to the patient having one or more rearrangement signatures 1, 3 and/or 5).
Concerning claim 4, Liu et al. discloses a method to determine the extent of tandem duplications in certain cancer and a novel scoring metric to determine whether the cancers exhibit a tandem duplicator phenotype and their increased susceptibility to platinum based chemotherapeutic agents (abstract). Liu et al. discloses a method of selecting a cancer patient as a candidate for treatment by a platinum-based therapeutic agent by identifying a cancer patient as having a Tandem Duplicator Phenotype (TDP) score of greater than zero as predictive of increased responsiveness to treatment by a platinum-based therapeutic agent by obtaining a tumor sample from the patient, determining tandem duplications of the tumor sample and determining the score that is based on the total number of tandem duplications (paras. [0020]-[0029]; a patient determined to have one or more of rearrangement signatures 1, 3 and/or 5, wherein rearrangement signatures 1, 3 and 5 are defined in Table 1 and a DNA sample is considered to show the presence of a rearrangement signature if the number or proportion of rearrangements in its rearrangement catalogue which are determined to be associated with one or more of said rearrangement signatures each or in combination exceeds a predetermined threshold). Liu et al. discloses that the median span size of the tandem duplications is no more than about 1Mb, or 1000 kb (para. [0082]). Therefore, the size of the tandem duplications utilized in this method matches the size of the non-clustered tandem duplications in the same size range in Signature 1 that are a high probability of being signature 1 and therefore meet the limitation of considered to show the presence of a rearrangement signature if the number or proportion of rearrangements in its rearrangement catalogue which are determined to be associated with one or more of said rearrangement signatures each or in combination exceeds a predetermined threshold under its broadest reasonable interpretation. Liu et al. also discloses administering a therapeutically effective amount of a platinum-based therapeutic agent to the patient when the TDP score is greater than zero (para. [0030]; administering a PARP inhibitor or platinum-based drug to said patient).
Pertaining to claims 7-9 and 17, as discussed in the above rejection of the claims under 35 U.S.C. 112(b), the limitations of these claims pertain to the alternative embodiment presented in i) of claim 1. However, each of steps i), ii) and iii) are presented in the alternative and therefore the steps of claim i) are not required to be performed when performing the steps of claim ii). Therefore the limitations of claims 7-9 and 17 are anticipated by Liu et al. in the performance of step ii) because they are not required to be performed in the examined embodiment of the claims.
As to claims 25-28, these limitations are further limit the process by which the patient was previously determined to have a rearrangement signature that occurred outside the metes and bounds of the claimed invention. Therefore, if the patient is an equivalent patient identified by a different method, that patient still reads on the limitations of claims 25-28 because that patient is defined by the characteristics of that patient rather than the process by which they were previously identified (see MPEP 2111.04.II). As discussed above regarding claim 4, the identification of a tandem duplicator phenotype in the subject appears to identify an equivalent patient that would also be classified as having signature 1 in Table 4. Therefore, the teachings of Liu et al. discussed above read on the limitations of claims 25-28.
With respect to claim 29, Liu et al. discloses determining tandem duplications in the sample by performing whole-genome sequencing, which would necessarily include sequencing all of the exomes in the samples (para. [0031]; the rearrangement signature is detecting using whole exome sequencing).
Regarding claim 30, Liu et al. discloses that obtaining a tumor sample from the cancer patient, where the tumor sample is disease tissue from the cancer in the patient (para. [0022]; [0150]; wherein the sample is a biopsy from the subject).

Conclusion
16. No claims are allowed.

E-mail Communications Authorization
17. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631